Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s reply to the previous Office action, dated July 13, 2021, has been received. By way of this reply, Applicant has amended claims 1, 6-9, and 11 and added new claims 13-18.
	Claims 1-18 are therefore under examination.
	The rejections of record can be found in the previous Office action, dated January 13, 2021.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on June 17, 2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on December 14, 2018.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
Claims 1-12 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failure to comply with the enablement requirement concerning the scope of the claims.
withdrawn.

Claim 12 was previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, concerning antecedent basis for the term “leukocytes”.
Applicant’s amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claim 6 was previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, concerning the conjugation of the clauses of the claim.
Applicant’s amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 7-12 were previously rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nakao (US20100292186A1, cited on IDS filed 12/14/18).
Applicant’s amendments to the claims have addressed this issue, and this rejection is hereby withdrawn. However, Applicant’s amendments to the claims necessitate new grounds of rejection as set forth below:

Claims 1-3 and 7-18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cinosi (WO2012049647A1, cited in IDS), as evidenced by Nakao.
Cinosi teaches a method of treating cancer by the administration of phosphatidylcholine (page 3, lines 15-17).
Cinosi further teaches that phosphatidylcholine may be purified from egg yolk or soybeans (page 5, lines 3-4 and 14-17). Cinosi further teaches that the cancer may be lung cancer or melanoma (page 4, lines 9-19). 
Cinosi further teaches that the treatment is performed on a mammal, preferably a human, but veterinary use is also contemplated (page 4, lines 4-8).
Cinosi further teaches that phosphatidylcholine can be formulated for a parenteral administration by injection, in particular by intravenous injection (page 6, lines 18-20).
Although Cinosi does not teach the method of promoting vein-like morphological change of tumor vessels, given the same or nearly the same method step, the treatment method taught by Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001). ). “{i}t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 201 USPQ 658 (CCPA 1979). Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art. In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991). See M.P.E.P. 2145.
Regarding claim 3, Nakao teaches that the soybean phosphatidylcholine is considered to be a mixture of multiple phosphatidylcholines (para 0023-25). Since Cinosi teaches the use of soybean phosphatidylcholine, Cinosi also inherently anticipates claim 3.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is noted that, if the prior art discloses identical chemical structure, the properties applicant discloses and/or claims are necessarily present, In re Spada, 911 F.2d 705, 709, 15 USPQ2d. The instantly claimed active method steps are identical to the 
It is noted that the preamble in present claims 8, 9 and 11 (i.e., without mediation of a lysophospholipid receptor) is an expression of purpose and intended result and as such are non- limiting, since language does not result in manipulative difference in steps of the claims. It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. In re Hirao, 190 USPQ 15, 16-17, (CCPA 1976) held that the preamble was non-limiting because it merely recited the purpose of the process, which was fully set forth in the body of the claim. Therefore, for reasons stated above, Cinosi anticipates claims 8-12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-6 were previously rejected under 35 U.S.C. 103 as being unpatentable over Nakao as applied to claim 1 above, and further in view of Feltquate (WO2015176033A1, cited in IDS filed 12/14/18).
Applicant’s amendments to the claims have addressed this issue, and this rejection is hereby withdrawn. However, Applicant’s amendments to the claims necessitate new grounds of rejection as set forth below:

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cinosi in view of Feltquate.
As stated supra, teaches a method of treating cancer by the administration of phosphatidylcholine. However, Cinosi does not teach administering phosphatidylcholine to a subject receiving cancer immunotherapy.

It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the use of phosphatidylcholine as a cancer treatment as taught by Cinosi to the anti-PD-1 antibody taught by Feltquate. Feltquate teaches that a second anti-cancer agent can be added to cancer immunotherapy, and Cinosi teaches that phosphatidylcholine is an anti-cancer agent. Both references concern the treatment of lung cancer. The skilled artisan would be able to combine these two treatments by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
 All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods (e.g., using a known anti-cancer agent in conjunction with a PD-1 antibody) with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280.  The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER JOHANSEN/            Examiner, Art Unit 1644                                                                                                                                                                                            

/SHARON X WEN/            Primary Examiner, Art Unit 1644